                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AYDEN, B. through his Parent Katina B.,                  CIVIL ACTION
                  Plaintiff,

              v.

ABINGTON SCHOOL DISTRICT,                                NO. 19-1914
              Defendants.

                                         ORDER

       AND NOW, this 24th day of February, 2020, upon consideration of the parties’ cross-

Motions for Judgment on the Administrative Record (ECF 12 and 14) and the Responses thereto

(ECF 17 and 18), IT IS ORDERED that Defendant’s motion is GRANTED and Plaintiffs’

motion is DENIED.

       The Clerk of Court is ORDERED to TERMINATE this matter.



                                                  BY THE COURT:



                                                  /s/Wendy Beetlestone, J.
                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
